IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2106 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 57 DB 2015
           v.                   :
                                :            Attorney Registration No. 61972
ZENFORD ANTONIO MITCHELL,       :
                Respondent      :            (Allegheny County)


                                          ORDER


PER CURIAM:


       AND NOW, this 4th day of June, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated May 13,

2015, the Joint Petition in Support of Discipline on Consent is hereby GRANTED

pursuant to Pa.R.D.E. 215(g), and it is

       ORDERED that Zenford Antonio Mitchell be suspended on consent from the

practice of law in this Commonwealth for a period of one year and one day, that the

suspension be stayed in its entirety and that he be placed on probation for a period of

two years, subject to the following:

        1.     Respondent shall remain in compliance with all the conditions which

        were imposed as part of his criminal probation by the United States District

        Court for the Western District of Pennsylvania on June 25, 2014, at No. 2:13-

        cr-104.1

1
   The parties have recited the probation conditions from the federal court's order and
incorporated them as follows:

(continued?)
       2.    Two times each year, Respondent shall submit to the Secretary of the

       Board a Verification stating that he is in compliance with all such conditions.




(?continued)
     a.      In addition to “the standard conditions of supervision pursuant to
     Federal Probation Guidelines”, Respondent shall not illegally possess a
     controlled substance, shall not possess a firearm, ammunition, destructive
     device or any other dangerous weapon, shall be placed on home
     detention for a period of eight months and shall remain at his place of
     residence except for employment or other activities approved in advance
     by his probation officer;
     b.      Respondent was to pay the cost of any electronic monitoring; shall
     not incur new credit charges or open additional lines of credit without the
     approval of the probation officer, shall provide the probation officer with
     access to any requested financial information, shall cooperate in the
     collection of DNA as directed by the probation officer, and shall participate
     in a mental health assessment and/or treatment program specializing in
     gambling addiction as approved by the probation officer.